Kane, J.
Appeal from an order and judgment of the Supreme Court (Peckham, J.), entered June 20, 2006 in Delaware County, which granted petitioners’ application, in a proceeding pursuant to Mental Hygiene Law article 81, to appoint a guardian for the person and property of respondent.
At the conclusion of a hearing in this proceeding pursuant to *705Mental Hygiene Law article 81, Supreme Court found that respondent, Carl KK., was an incapacitated person and appointed petitioners as his guardians. Respondent’s death during the pendency of this appeal renders the appeal moot (see Matter of Ida S., 1 AD3d 440, 441 [2003]; Matter of Klasson, 290 AD2d 223, 223 [2002]; Matter of Rose BB., 246 AD2d 820, 821 [1998]).
Crew III, J.P., Peters, Carpinello and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.